ORDER

PER CURIAM:
Rodney Boyles appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief. He claims that he was denied effective assistance of counsel when plea counsel coerced him into pleading guilty by telling him that federal authorities would charge him with felon in possession of a firearm, carrying a fifteen year sentence, if he did not plead guilty to the state charges and receive a sentence greater than six years. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).